Citation Nr: 1412908	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for limitation of extension of the left elbow.

2.  Entitlement to a disability rating in excess of 10 percent for impairment of supination of the left elbow, as of November 20, 2013.

3.  Entitlement to a total disability rating based on unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 10 percent disability rating for a left elbow disability.  An August 2013 rating decision determined that failure to grant an increased rating of 20 percent for the left elbow disability was clear and unmistakable error, and increased the rating for the left elbow to 20 percent, effective June 15, 2011, the date of receipt of the claim for an increased rating.  However, that was not a full grant of the benefit sought and the issue of increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in October 2013, when the Board remanded the claim for additional development of the evidence of record.  The Board finds that there has been substantial compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2013, a rating decision granted an additional 10 percent rating for the left elbow disability based on impairment of supination.  However, as that was not a full grant of the benefit sought, the issue of increased rating remains on appeal.  AB, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  Before November 20, 2013, the Veteran's left elbow disability was manifested by pain, stiffness, and a limitation of motion to no worse than 145 degrees of flexion and 80 degrees of extension; no impairment of pronation or supination was shown.

2.  Since November 20, 2013, the Veteran's left elbow disability is manifested by pain, stiffness, limitation of motion to no worse than 120 degrees of flexion and full extension, and limitation of supination to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent based on limitation of extension of the left elbow have not been met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5207 (2013).

2.  Before November 20, 2013, the criteria for a compensable disability rating based on impairment of supination of the left elbow were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2013).

3.  Since November 20, 2013, the criteria for a disability rating in excess of 10 percent based on impairment of supination of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated June 2011 provided the Veteran with all necessary notice.  

VA has done everything reasonably possible to assist the Veteran in developing this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and treatment records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not indicate the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with VA examinations in July 2011 and November 2013.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has contended otherwise.  

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.
Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The normal range of motion in the elbow is flexion from 0 degrees to 145 degrees, pronation from 0 degrees to 80 degrees, and supination from 0 degrees to 85 degrees. 38 C.F.R. § 4.71, Plate I (2013).

Handedness for the purpose of a determining whether an arm is minor or major is determined by either the evidence of record or testing on VA examination.  38 C.F.R. § 4.69 (2013).  At the Veteran's November 2013 VA examination, the Veteran reported that he was right-handed.  The Veteran's left elbow condition thus represents an impairment of the minor arm.  

At a July 2011 VA examination, the examiner noted no history of neoplasm, and no constitutional or incapacitating symptoms of arthritis.  The examiner noted that the Veteran could only straighten his elbow and left arm "90 [percent]".  The Veteran stated that he could not lift his left hand and arm consistently because of pain and weakness, and the Veteran reported that his left elbow ached at night.  The Veteran had flexion from 80 degrees to 145 degrees, extension from 0 degrees to 80 degrees, pronation from 0 degrees to 80 degrees, and supination from 0 degrees to 85 degrees.  In an August 2011 addendum, the examiner noted that the Veteran had a "range of motion 10-145."  There was no evidence of pain with active motion.  The examiner observed objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion testing.  There was no joint ankylosis.  The examiner diagnosed decreased mobility of the left elbow, and the examiner noted that the Veteran's condition interfered with his ability to garden, and the Veteran was unable to play sports or farm.  An August 2011 addendum indicated that the Veteran had mild degenerative joint disease in the left elbow.  

The Veteran underwent a VA examination in November 2013.  The Veteran reported experiencing flare-ups that impacted the function of the elbow, and he specifically noted that placing any pressure on the left arm and elbow caused weakness and pain.  The Veteran reported that he experienced pain and weakness in his left arm and elbow when lifting with his arm straight down, such as lifting up a bucket of water.  It was noted that flare-ups increased the Veteran's weakness and pain by 90 percent.  The Veteran had left elbow flexion to 120 degrees without objective evidence of painful motion, and the Veteran had no limitation of extension.  Three repetitions of the range of motion did not result in an additional loss of motion.  The examiner noted that the Veteran had functional loss or impairment of the elbow and forearm in the form of less movement than normal.  The Veteran had localized tenderness or pain on palpation of the joints or soft tissue of the left elbow or forearm.  Muscle strength testing indicated that the Veteran had active movement against some resistance.  The Veteran did not have ankylosis of the elbow.  The examiner noted that the Veteran had supination limited to 30 degrees or less.  X-ray testing indicated that the Veteran had mild degenerative disease of the left elbow.   

Turning now to an evaluation of the most appropriate diagnostic codes available to the Veteran, the Veteran's left elbow disability is rated under two diagnostic codes.  The Veteran is in receipt of a 20 percent disability rating under diagnostic code 5010-5207; diagnostic code 5010 applies to traumatic arthritis, which is to be rated as degenerative arthritis under diagnostic code 5003.  Diagnostic code 5207 applies to limitation of extension of the forearm.  The Veteran is additionally in receipt of a 10 percent disability rating under diagnostic code 5213, applicable to limitation of supination and pronation of the elbow and forearm.

The Board has considered the applicability of other diagnostic codes applicable to impairments of the elbow and forearm.  38 C.F.R. § 4.71a (2013).  Diagnostic code 5205 does not apply because the Veteran has not demonstrated ankylosis of the elbow.  Diagnostic code 5208 does not apply because the Veteran has not demonstrated elbow flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic code 5209 does not apply because the Veteran has not demonstrated flail joint, joint fracture with marked cubitus varus, or cubitus valgus deformity or un-united fracture of the head of the radius.  Diagnostic code 5210 does not apply because the Veteran has not demonstrated nonunion of the radius and ulna with false flail joint.  Diagnostic code 5211 does not apply because the Veteran has not demonstrated nonunion of the ulna.  Diagnostic Code 5212 does not apply because the Veteran has not demonstrated nonunion of the radius.  38 C.F.R. § 4.71a (2013).

The remaining diagnostic codes, then, are 5206 (limitation of flexion of the forearm), 5207 (limitation of extension of the forearm), and 5213 (impairment of supination and pronation).  Under Diagnostic Code 5206, a 0 percent rating applies to limitation of flexion of the forearm to 110 degrees.  A 10 percent rating applies to limitation of flexion to 100 degrees.  A 20 percent rating applies to limitation of flexion to 70 degrees.  A 30 percent rating applies to limitation of flexion to 55 degrees.  A 40 percent rating applies to limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013).

Under Diagnostic Code 5207, a 10 percent rating applies to limitation of extension of the forearm to 60 degrees.  A 20 percent rating applies to limitation of extension to 90 degrees.  A 30 percent rating applies to limitation of extension to 100 degrees.  A 40 percent rating applies to limitation of extension to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2013).

Under Diagnostic Code 5213, a 10 percent rating applies to limitation of supination to 30 degrees or less.  A 20 percent rating applies to limitation of pronation with motion lost beyond the last quarter of arc, with the hand not approaching full pronation.  A 20 percent rating also applies to limitation of pronation with motion lost beyond the middle of arc.  Other ratings available under that diagnostic code will not be discussed because they involve bone fusion, which the Veteran has not demonstrated.  38 C.F.R. § 4.71a (2013).

With regard to a greater rating based on limitation of flexion, in July 2011, the Veteran had flexion to 145 degrees without evidence of pain.  In November 2013, the Veteran had flexion to 120 degrees without objective evidence of pain, and without additional limitation of motion with repeated testing.  While the examiner noted that flare-ups increased the Veteran's weakness and pain by 90 percent, it was not noted that flare-ups resulted in further limitation of the Veteran's motion.  With flexion never limited to 100 degrees or fewer, a compensable rating of the limitation of the Veteran's flexion is unavailable at any time.

With regard to a greater rating based on limitation of extension, the July 2011 examiner noted both that the Veteran had a "range of motion 10-145" and extension from 0 to 80 degrees.  In November 2013, the Veteran had no limitation of extension.  To the extent that the results of the July 2011 examiner are interpreted to mean that the Veteran's extension was limited to 80 degrees, a 20 percent rating based on diagnostic code 5207 is appropriate.  While the results of the November 2013 VA examination are not consistent with a 20 percent disability rating based on limitation of extension, the Board will not disturb the Veteran's 20 percent rating on and after this time.  A rating in excess of 20 percent based on limitation of extension is unavailable to the Veteran at any time.  

With regard to a greater rating based on impairment of supination and pronation, the Veteran had full pronation and supination at the time of his July 2011 examination. In November 2013, the examiner noted that the Veteran had supination limited to 30 degrees or less.  No limitation of pronation was noted.  That level of impaired motion does not warrant a disability rating in excess of 10 percent under Diagnostic code 5213.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2013).  Although the Board accepts the Veteran's competent and credible assertions that his left elbow disability causes him to experience pain and weakness, the Veteran's current ratings consider those factors.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his left elbow disability generally do not demonstrate a degree of functional loss akin to the criteria that would result in a ratings greater than those currently assigned.

In sum, the Board finds that ratings in excess of 20 percent evaluation for limitation of extension and 10 percent for limitation of supination are not warranted.  The preponderance of the evidence is against the claims for increase and those claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran is entitled referral for consideration of entitlement to a greater level of compensation on an extraschedular basis.  The VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence does not show such an exceptional disability picture due to the Veteran's right elbow disability that the available schedular rating for a right elbow disability, with consideration of functional loss under 38 C.F.R. § 4.45, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's elbow functional loss with the established criteria found in the rating schedule and regulation governing functional loss shows that the criteria reasonably describe the Veteran's disability level and symptomatology.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant impairment.  The Veteran does not demonstrate a greater level of impairment that would warrant those higher ratings.  In addition, the evidence does not show marked interference with employment or frequent hospitalization due to the left elbow disability.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008). 
ORDER

A disability rating in excess of 20 percent based on limitation of extension of the left elbow is denied.

A disability rating in excess of 10 percent based on impairment of supination of the left elbow is denied.  


REMAND

A claim for TDIU is part of an increased rating claim when a request for a TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that possible entitlement to a TDIU has been raised by the record, and the claim must be remanded for additional evidentiary development.  The Veteran should be provided a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

In July 2011, a VA examiner noted that the Veteran was not currently employed; the Veteran had retired in 2011 because he was eligible by age or the duration of his work.  The examiner noted that the Veteran had been in the dump truck business, and the Veteran's elbow condition limited his ability to fix dump trucks.  In November 2013, a VA examiner indicated that the Veteran's elbow condition would impact his ability to work because pain and weakness would affect his ability to carry anything in his left hand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  After a complete review of the Veteran's claims file and examination of the Veteran, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities precluded him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.  The opinion should be offered irrespective of age and any nonservice-connected disabilities.  The examiner should provide a complete rationale for the opinion.  If the Veteran is found able to work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


